UNITED STATES DISTRICT COURT Court Exhibit: /
SOUTHERN DISTRICT OF NEW YORK

 

ee er ee ee ne ee ee ee x
UNITED STATES OF AMERICA,
CONSENT TO PROCEED
BEFORE A UNITED STATES
-against- MAGISTRATE JUDGE ON A
FELONY PLEA ALLOCUTION
ws ng “sy ms ! Oo at
ra ( MAND ! Case No, “Ss 25 me, YY C Lott
Defendant.
oo ---- wesw enn ene eee nan K

 

The undersigned defendant, advised by my undersigned attorney, consents to a United States
Magistrate Judge presiding over the proceedings required by Rule 11, Fed. R. Crim. P., for me to enter a
plea of guilty in my case, or to change my plea, if one has previously been made, from not guilty to
guilty, in accordance with the Standing Order of the assigned United States District Judge under
Miscellaneous Docket M 10-468. I understand that if my plea is accepted, my sentencing will take place
before the United States District Judge who is assigned, or who is to be assigned, to my case,

_1 understand that I have the absolute right to insist that all Rule 11 proceedings be conducted
before an Article IIT Judge, and hereby represent and confirm to the Magistrate Judge that no threats or
promises, or other improper inducements, have been made to cause me to consent to this procedure, and
that I do so voluntarily.

IN WITNESS WHEREOF we have executed this consent on. \ BS | 222, at the White Plains

Courthouse, White Plains, New York.
f

i eo De D o Mi enn oy ae
Defendant ~Attomey for Delendant
CON Ag pe, fi v .
Accepted by: Oct FF : ae Poy

JUDITH C, Gah
United States Magistrate Judge

 
